Campbell, J.,
delivered the opinion of the court.
The question chiefly discussed by counsel in this case is as *288to the assignability of the lien of a laborer for his wages under the act of April 5, 1872, so as to entitle his assignee to assert it; and, responding to the argument, we will announce our conclusion on this question, although we shall dispose of the case on another.
The lien given by law to the laborer for his wages has been properly likened to that of a mechanic or material-man, for what is due him. The authorities are very conflicting as to the assignability of a mechanics’ lien. Some maintain it, others deny it, and others uphold it where the transfer is not absolute, but partial, and the proceeding to enforce it is for the benefit of the mechanic. The decided weight of authority and reasoning, according to our view, is in favor of the assign-ability of the lien of a mechanic, and the right of his assignee to assert his claim and enforce the lien, in the same manner and to the same extent that the mechanic could. This view is sustained by the following authorities: Iaege v. Bossieux, 15 Gratt. 83 ; Tuttle v. Howe, 14 Minn. 150 ; Skyrme v. Occidental Co., 8 Nev. 219; Davis v. Bilsland, 18 Wall. 659; Bitter v. Stevenson, 7 Cal. 388; Phillips on Mechanics’ LienáB^MPme hold that the lien of a laborer for wages is assignable^nd that his assignee may enforce it, just as the laborer could. This view better accords with the general policy of our law, and the spirit and purpose of the act which gives the laborer a lien, than the contrary view.
We are constrained to dismiss the writ of error in this case, because we cannot escape the conclusion that § 9 of the act of April 5, 1872, p. 134 Pamphlet Acts, provides that the decision of the Circuit Court, in cases provided for by that act, shall be final. The last clause of the section is plainly applicable to all the preceding part, and must be held to embrace decisions of the Circuit Court on appeals from justices of the peace, as well as those in which the warrant is made returnable to the Circuit Court.

Writ of error dismissed.